Citation Nr: 9927866	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission

WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which denied service connection 
for a right arm disability and bilateral knee disability, and 
denied the veteran's request to reopen his claim for service 
connection for a low back disability.  

The veteran appeared and testified at a June 1999 Travel 
Board hearing before the undersigned Board Member.  The Board 
also notes that, in June 1999, the veteran filed a waiver of 
RO consideration of additional evidence submitted at the time 
of the Travel Board hearing.


FINDINGS OF FACT

1.  There is no medical evidence demonstrating that the 
veteran currently suffers from a right arm disability.

2.  There is no medical evidence of record demonstrating that 
the veteran currently suffers from a bilateral knee 
disability.

3.  An unappealed RO decision in April 1955 denied the 
veteran's claim of entitlement to service connection for a 
low back disability. 

4.  Evidence associated with the record since the April 1955 
rating decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for low back disability.  

5.  The record includes medical evidence of a nexus or link 
between the veteran's current low back disability and his 
period of active military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right arm disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a bilateral knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The April 1955 rating decision which denied entitlement 
to service connection for a low back disability became final 
but evidence received since the April 1955 rating decision is 
new and material, and the veteran's claim of entitlement 
service connection for a back has been reopened.  U.S.C.A. 
§§ 5108, 105(c) (West 1991); C.F.R. § 3.156(a) (1998).

4.  The veteran's low back disability was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 5107 (1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Arm Disability
and Bilateral Knee Disability

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well- grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran contends, in essence, that his right arm 
disability and bilateral knee disability were either incurred 
in or aggravated by service.

The service medical records (SMRs) include an April 1954 pre-
induction examination report reflecting that the veteran 
reported he was afflicted with poliomyelitis (polio) in 1943.  
He complained of pain in both knees and in the right elbow, 
and moderate atrophy was observed of the right arm, forearm, 
and right shoulder.  However, he was otherwise deemed fit for 
duty.  A September 1954 treatment record shows the veteran 
injured his arm due to a fall.  In January 1955, the veteran 
was discharged on the basis of a medical evaluation board 
(MEB) proceeding which found that the veteran was unfit for 
duty due to certain disabilities secondary to polio incurred 
prior to service, namely, atrophy of the gluteal musculature, 
and lumbo-sacral spondylolisthesis with paraspinal muscle 
spasm, recurrent pain, and weakness.  In addition, there was 
traumatic arthritis of the right wrist due to an injury 
received by the veteran when he was 10 years old.  The MEB 
also found that the medical unfitness of the veteran was the 
result of conditions which were not incurred or aggravated 
during any period of active service. 

Post-service medical records are devoid of any indication 
that the veteran has complained of, was treated for, or 
diagnosed with, a right arm disability or a bilateral knee 
disability.  

After review of the relevant evidence of record, the Board 
finds that there is no medical diagnosis of record showing 
that the veteran currently suffers from a right arm 
disability or bilateral knee disability.  Without a medical 
diagnosis of a current disabilities of the right arm and 
bilateral knees, the Board must find the claims not well 
grounded.  Caluza.  The Board also notes that, even assuming 
the veteran continues to have a right arm disability shown 
many years ago, the MEB, which was specifically convened 
during service, in part, to address the question of 
aggravation of a preexisting disability, represents 
contemporaneously recorded, clear and unmistakable medical 
evidence that the veteran's right arm disability preexisted 
service and was not aggravated therein.

The only evidence of record to support the veteran's claim of 
service connection for a right arm disability and bilateral 
knee disability is the veteran's and his spouse's hearing 
testimony and written contentions.  However, as a matter of 
law, these statements do not satisfy the medical diagnosis or 
medical nexus requirements and cannot, therefore, render his 
claim well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed is medical evidence showing that the veteran 
currently suffers from right arm and bilateral knee 
disabilities, and that such disabilities are related to 
service.  By this decision, the Board is informing the 
veteran that medical evidence of a current disabilities, and 
medical causation thereof, is required to render his claims 
well grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).

The Board recognizes that the issue of a bilateral knee 
disability in this case is being disposed of on appeal in a 
manner that differs from that used by the RO.  The RO denied 
the veteran's service connection claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well-
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).



II.  New and Material Evidence for a Back Disability

As previously noted, an April 1955 RO rating decision denied 
a claim of entitlement to service connection for a low back 
disability.  As the veteran did not initiate and complete an 
appeal from that rating decision, that decision became final.  
38 U.S.C.A. § 7105(c). 

Except as provided for in 38 U.S.C.A. § 5108 (West 1991), 
when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied. 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999). The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette at 75-76 
(1995).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence of record at the time of the April 1955 rating 
decision consisted of the following: the veteran's service 
medical records (SMRs), which included numerous treatment 
records in November 1954 and December 1954 that he incurred a 
lumbo-sacral strain, and showed that the veteran was 
discharged, in part, because he was diagnosed with lumbo-
sacral spondylolisthesis with paraspinal muscle spasm, 
recurrent pain, and weakness, as secondary to polio 
contracted prior to entry of service; and a letter from a 
private physician, Joseph Kuljis, M.D., which stated he 
treated the veteran for polio in 1943, which included 
paralysis of the right arm, shoulder, and hand, and that 
while he was in the armed forces, he was given duties that 
did not involve prolonged use of the upper or lower 
extremities, and no marching, running, or jumping on double 
time.

The medical evidence associated with the record subsequent to 
the April 1955 rating decision begins with a December 1993 
note from a private physician, Robert E. Terrell, M.D., 
stating that the veteran "has spondylolysis and grade I 
spondylolisthesis which is not due to his previous polio."  
A December 1997 note from Dr. Terrell stated that 

[a]fter an extensive review of his medical records, 
a thorough history and physical examination and 
radiographs, it is my opinion that it is highly 
probable that [the veteran] has spondylolysis and 
grade I spondylolisthesis which is causing back 
pain and has since his 1954 injury.  This condition 
is not due to polio.

In response to the question of whether the veteran's 
September 1954 in-service fall resulted in spondylolysis and 
grade I spondylolisthesis as postulated by Dr. Terrell, an 
undated VA medical opinion concluded, on the basis of 
definition provided for in a medical treatise Principles of 
surgery, 3rd Edition, that since spondylolysis is a 
genetically inherited condition of the neural arch which 
predisposes the production of spondylolisthesis, there is no 
relationship veteran's low back injury during service and his 
currently diagnosed spondylolysis and grade I 
spondylolisthesis.

A May 1999 letter from Dr. Terrell recounted his review of 
the medical history relevant to the veteran's low back 
injury, and stated that "[s]ince his history is consistent, 
it in my medical impression that he sustained the 
spondylolytic injury and it has been persistent since.  The 
spondylolysis has now resulted in a spondylolisthesis and he 
continues to have a problem with low back pain since that 
date in 1954."  

As the evidence associated with the claims file since the 
April 1955 rating decision bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant of evidence previously submitted, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, the evidence is deemed 
to be new and material.  Therefore, the claim for a low back 
disability is hereby reopened.  38 C.F.R. § 3.156(a).  

The Board also finds that such evidence makes the veteran's 
claim for service connection for a low back disability well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran has presented a claim that is plausible; 
capable of substantiation or meritorious on its own.  Murphy.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).

In view of the evidence of record as a whole, the Board finds 
that there is sufficient evidence to award service connection 
on the merits for low back disability.  Although the SMRs 
reflect that the veteran was separated from service due to 
spondylolisthesis, as secondary to polio contracted prior to 
entry of service, the remaining medical evidence of record 
supports the notion that the veteran's spondylolysis and 
grade I spondylolisthesis is unrelated to polio.  
Furthermore, in analyzing whether the veteran's low back 
disability was due to the injury he sustained in service, the 
Board finds the evidence submitted by Dr. Terrell to be more 
probative and of greater weight, as it appears that Dr. 
Terrell has been the veteran's treating physician for a 
number of years and had carefully examined all of the 
veteran's medical records in coming to his conclusion that 
the veteran's low back disability is related to service.  
Much less deference is given to the undated VA medical 
opinion, as it is clear that a physical examination of the 
veteran was not performed, and because it is not supported by 
a rationale.  

Applying the benefit-of-the-doubt doctrine outlined in 38 
U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Board finds that entitlement to service 
connection for a low back disability is warranted on the 
basis of inception during service.


ORDER

Evidence of a well-grounded claim not having been received, 
service connection for a right arm disability is denied.

Evidence of a well-grounded claim not having been received, 
service connection for a bilateral knee disability is denied.

Entitlement to service connection for a low back disability 
is granted, subject to the laws and regulations governing 
monetary awards.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

